EXHIBIT 10.1

 

MODIFICATION
AND REAFFIRMATION AGREEMENT

 

THIS MODIFICATION AND REAFFIRMATION AGREEMENT (this “Agreement”) is dated as of
the 25th day of July, 2017, by and among DOVER DOWNS GAMING AND
ENTERTAINMENT, INC., a Delaware corporation (“Borrower”), DOVER DOWNS, INC., a
Delaware corporation (“Dover Downs”), and DOVER DOWNS GAMING AND MANAGEMENT
CORP., a Delaware corporation (jointly and severally with Dover Downs, the
“Guarantors”), and CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS
Citizens, National Association), as agent (“Agent”), lead arranger, cash
management bank and lender (“Citizens”), PNC BANK, NATIONAL ASSOCIATION, as
lender (“PNC”), and WILMINGTON SAVINGS FUND SOCIETY, FSB, as lender (“WSFS” and
collectively with Citizens and PNC, the “Lenders”).

 

Background

 

A.                                    Borrower, Agent and Lenders are parties to
a Credit Agreement dated as of June 17, 2011 (as amended, the “Credit
Agreement”), which provides for a revolving line of credit to the Borrower in
the original principal amount of Ninety Million Dollars ($90,000,000).  Unless
otherwise defined herein, initially capitalized terms have the meanings given
them in the Credit Agreement.

 

B.                                    At Borrower’s request and as an
accommodation to it, Lenders have agreed to amend the Credit Agreement as
provided in this Agreement.

 

NOW, THEREFORE, in consideration of the Credit Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound and under seal,
agree as follows:

 

Section 1.                   Amendment to Credit Agreement.  Upon satisfaction
of the Conditions Precedent (as defined herein), the Credit Agreement shall be
amended as follows:

 

A.                        The defined term “Maturity Date” in Section 1.1 of the
Credit Agreement is hereby deleted and replaced with the following new
definition:

 

“Maturity Date” means September 30, 2018.

 

B.                        Section 2.5(d) of the Credit Agreement is hereby
deleted and replaced with the following new Section 2.5(d):

 

(d)                     Scheduled Reduction of Commitments.  The Borrower shall
reduce the total Commitments (and, if necessary, prepay Loans in accordance with
Section 2.7 (Optional Prepayments) so that the total Revolving Exposures do not
exceed the total Commitments) on the date set forth below to the aggregate
amount set forth opposite such date:

 

Date

 

Total Commitments

 

 

 

 

 

03/31/18

 

$

32,500,000

 

 

--------------------------------------------------------------------------------


 

Section 2.                   Conditions Precedent.  This Agreement shall become
effective upon the satisfaction by Borrower, as determined by Agent, of the
following conditions (collectively, the “Conditions Precedent”).

 

A.                        Proper execution by the parties of this Agreement and
delivery of this Agreement to Agent;

 

B.                        Payment to the Agent for the benefit of the Lender
Parties of a fee in the amount of $35,000 in consideration of this Agreement;
and

 

C.                        Payment to the Agent for its fees and expenses
relating to this Agreement.

 

Section 3.                   Affirmations.  Borrower and Guarantors hereby
affirm the execution and delivery of each of the Loan Documents, and agree that
all of the obligations and liabilities of Borrower and Guarantors under the Loan
Documents continue in full force and effect.  Borrower and Guarantors hereby
also affirm that all of the collateral received by Agent in connection with the
Credit Agreement is intended to and does in fact secure each of the obligations
of Borrower described in the Credit Agreement.

 

Section 4.                   Agreements, Acknowledgments and Waivers.   Borrower
and Guarantors acknowledge that the obligations set forth in each of the Loan
Documents are valid, binding, and enforceable against them and are not subject
to any defense, counterclaim, recoupment or offset.  In addition, Borrower and
Guarantors acknowledge that (i) the execution of this Agreement, (ii) the
acceptance by Agent or Lenders of any payments hereunder, or (iii) any previous
or subsequent delay by Agent or Lenders in exercising any or all of its rights
or remedies under the Loan Documents, either separately or in combination, shall
not constitute a waiver by Agent or Lenders of any of the rights of Agent or
Lenders under the Loan Documents and shall not preclude Agent or Lenders from
exercising its rights thereunder or at law.  Nothing herein shall be deemed a
waiver of any of Agent’s or Lenders’ rights or remedies with respect to (i) any
existing violation of any affirmative or negative pledge, covenant or warranty,
(ii) any Event of Default, or (iii) any Default.

 

Section 5.                   Miscellaneous.  The parties to this Agreement
further agree as follows:

 

A.                        Power and Authority.  The parties represent and
warrant that each has the full power and authority to enter into and perform
this Agreement, all of which has been duly authorized by all necessary corporate
action and that this Agreement is valid, binding, and enforceable in accordance
with its terms.

 

B.                        References to Credit Agreement.  Any and all
references to the Credit Agreement in any of the other Loan Documents shall be
deemed to refer to the Credit Agreement as amended by this Agreement.

 

C.                        Counterparts.  This Agreement may be executed by the
parties hereto in any number of counterparts, each of which when so executed and
delivered shall be an original and all of which together shall constitute one
Agreement.

 

D.                        Rules of Construction.  As used herein, unless the
context clearly indicates a contrary intent or unless otherwise specifically
provided herein, the singular shall include the plural and the plural the
singular, and the masculine, feminine or neuter gender shall include the other
genders.

 

E.                         Choice of Laws.  This Agreement shall be construed
and interpreted in accordance with the internal laws of the State of Delaware,
without regard for principles of conflicts of laws.

 

--------------------------------------------------------------------------------


 

F.                          Acknowledgments.  Each party to this Agreement
acknowledges that it has executed this Agreement voluntarily, with a full
knowledge and a complete understanding of the terms and effect of this Agreement
and that it has been fully advised by competent counsel as to the nature and
effect of the applicable terms and provisions hereof.

 

G.                        Representations and Warranties.  Borrower represents
and warrants that the representations and warranties set forth in the Loan
Documents remain true and accurate in all material respects as of the date of
this Agreement (provided that references to December 31, 2010 in Sections
4.4(c) and 4.4(d) shall refer to June 30, 2017).

 

H.                       Remaining Force and Effect.  Except as specifically
amended hereby, the Credit Agreement and other Loan Documents remain in full
force and effect in accordance with their terms.

 

{remainder of page intentionally left blank}

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals or caused
these presents to be executed by their proper corporate officers or authorized
managers and sealed with their seal the day and year first above written.

 

 

DOVER DOWNS GAMING AND ENTERTAINMENT, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Timothy R. Horne

(SEAL)

 

 

Timothy R. Horne

 

 

Chief Financial Officer

 

 

 

 

 

 

 

DOVER DOWNS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Timothy R. Horne

(SEAL)

 

 

Timothy R. Horne

 

 

Chief Financial Officer

 

 

 

 

 

DOVER DOWNS GAMING AND MANAGEMENT CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Timothy R. Horne

(SEAL)

 

 

Timothy R. Horne

 

 

Chief Financial Officer

 

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Edward S. Winslow

(SEAL)

 

 

Edward S. Winslow

 

 

Senior Vice President

 

{signatures continue on following page)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ C. Douglas Sawyer

(SEAL)

 

 

Name: C. Douglas Sawyer

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB

 

 

 

 

 

 

 

By:

/s/ James A. Walls

(SEAL)

 

 

Name: James A. Walls

 

 

Title: Vice President — Business Banking

 

--------------------------------------------------------------------------------